IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DENNIS T. HUTTO,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-5646

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 16, 2017.

An appeal from the Circuit Court for Nassau County.
Robert M. Foster, Judge.

Dennis T. Hutto, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Daniel R. Krumbholz, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.